ACCEPTED
                                                                                        14-14-00761-cr
                                                                       FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                  4/30/2015 4:04:30 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK


                             No. 14-14-00761-CR
                             No. 14-14-00762-CR                        FILED IN
                                                                14th COURT OF APPEALS
                                       In the                      HOUSTON, TEXAS
                               Court of Appeals                 4/30/2015 4:04:30 PM
                                      For the                   CHRISTOPHER A. PRINE
                                                                         Clerk
                        Fourteenth District of Texas
                                    At Houston
                              

                              Nos. 1417875 & 1417876
                        In the 338th Criminal District Court
                              Of Harris County, Texas
                              

                                  ERIC MARTIN
                                      Appellant
                                         V.
                              THE STATE OF TEXAS
                                       Appellee

                              

 STATE’S MOTION FOR EXTENSION OF TIME IN WHICH
             TO FILE APPELLATE BRIEF
                              


TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) & 38.6(d),

moves for an extension of time within which to file its appellate brief. In support

of its motion, the State submits the following:

      1.     Appellant was charged with two counts of sexual assault of a child.

      2.     Appellant entered a plea of “guilty” to both charges.
3.   After a PSI hearing, appellant was sentenced to confinement for 15
     years on each charge.

4.   Appellant filed a written notice of appeal on August 24, 2014.

5.   Appellant’s brief was filed March 18, 2015.

6.   The State’s brief was due April 20, 2015.

7.   The State seeks an extension until today, April 30, 2015, to file its
     brief.

8.   The following facts are relied upon to show good cause for the
     requested extension:

     a. The undersigned attorney has filed 3 briefs in the last 30
        days and has 5 more briefs due in the next 30 days.

     b. In the last two months, the undersigned attorney has
        attended three funerals out of town, two of which were
        close family members. Additionally, the undersigned
        attorney took time off for a sick family pet that passed away
        a month ago.

     c. The State’s motion is not for purposes of delay, but so that
        justice may be done.
      WHEREFORE, the State prays that this Court will grant the requested

extension until April 30, 2015.



                                  Respectfully submitted,

                                   /s/ Bridget Holloway

                                  BRIDGET HOLLOWAY
                                  Assistant District Attorney
                                  Harris County, Texas
                                  Harris County Criminal Justice Center
                                  1201 Franklin, Suite 600
                                  Houston, Texas 77002
                                  (713) 755-5826
                                  Texas Bar No. 24025227
                                  holloway_bridget@dao.hctx.net
                          CERTIFICATE OF SERVICE

      This certifies the undersigned attorney requested that a copy of this

document be served to appellant’s attorneys via TexFile at the following email on

April 30, 2015:



      Marcus J. Fleming
      Attorney at Law
      Email: mjfleminglawyer@sbcglobal.net




                                     /s/ Bridget Holloway

                                   BRIDGET HOLLOWAY
                                   Assistant District Attorney
                                   Harris County, Texas
                                   Harris County Criminal Justice Center
                                   1201 Franklin, Suite 600
                                   Houston, Texas 77002
                                   (713) 755-5826
                                   Texas Bar No. 24025227
                                   holloway_bridget@dao.hctx.net